 Case 2:20-cv-13405-DML-APP ECF No. 1, PageID.1 Filed 12/29/20 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN MICHIGAN


BARBARA CLARK,

      Plaintiff,
                                                   Case No.
v.
                                                   Hon.
TROY HOTEL SUITES, INC.

      Defendant.


 Batey Law Firm, PLLC
 SCOTT P. BATEY (P54711)
 RYAN FOWLER (P84210)
 Attorney for Plaintiff
 30200 Telegraph Road, Suite 400
 Bingham Farms, MI 48025
 Phone: (248) 540-6800
 Fax: (248) 540-6814
 sbatey@bateylaw.com
 rfowler@bateylaw.com

                        COMPLAINT AND JURY DEMAND

      NOW COMES Plaintiff, Barbara Clark, by and through her attorneys, Scott

P. Batey and the Batey Law Firm, PLLC, and for her Complaint against Defendant

states the following:

      1.     Plaintiff, Barbara Clark, is a resident of the City of Oak Park, County

of Oakland, and the State of Michigan.


                                         1
 Case 2:20-cv-13405-DML-APP ECF No. 1, PageID.2 Filed 12/29/20 Page 2 of 12




       2.       Defendant, Troy Hotel Suites, Inc., is a domestic profit corporation,

whose registered agent is Neil Abro, whose registered office mailing address is 2600

Auburn Road Suite 220, Auburn Hills, Michigan 48326, and who is duly authorized

to do business in the County of Oakland, and the State of Michigan.

       3.       The events producing the original injury occurred in the County of

Oakland, State of Michigan, and jurisdiction and venue are proper in the United

States District Court for the Eastern District of Michigan pursuant to 28 U.S.C. §

1391(b) & (c).

       4.       Plaintiff brings this action for damages arising out of the acts and/or

omissions of Defendant constituting unlawful discrimination/harassment consisting

of gender and national origin or discrimination in violation of Title VII of the Civil

Rights Act of 1964 (“Title VII”) and the Michigan Elliott-Larsen Civil Rights Act,

MCLA §37.2101, et seq. which resulted in both emotional and economic damages

to Plaintiff.

       5.       The amount in controversy exceeds $75,000.00 and is otherwise within

the Jurisdiction of this Court.


                             GENERAL ALLEGATIONS

       6.       Plaintiff incorporates by reference paragraphs 1 through 5 of the

Complaint as though fully set forth herein.

       7.       Plaintiff began her employment with Defendant in or around 2013 and
                                            2
 Case 2:20-cv-13405-DML-APP ECF No. 1, PageID.3 Filed 12/29/20 Page 3 of 12




initially held the position of a night auditor.

      8.     In or around 2014, Plaintiff was promoted to the position of General

Manager.

      9.     The General Manager position was paid hourly, and Neil Abro told

Plaintiff that she would have “to prove herself” in the role.

      10.    As General Manager, Plaintiff was responsible for hiring, payroll, and

for assisting in promotion decisions.

      11.    During Plaintiff’s tenure as General Manager, she helped oversee the

hiring of a new Sales Manager.

      12.    The Sales Manager position was awarded to a Caucasian woman, who

immediately started as a salary employee, not hourly.

      13.    The new Sales Manager was never told by Defendant that she had to

“prove herself” in the way Abro had previously told Plaintiff.

      14.    Moreover, Plaintiff, an African American woman with more seniority

and experience than the Sales Manager, was still paid hourly.

      15.    Plaintiff spoke directly to Neil Abro regarding the pay differences, but

was told to wait and that Abro would “take care of her.”

      16.    Plaintiff was eventually told that she would be transitioned to a salary

instead of hourly pay.

      17.    However, after promising the pay change, Neil Abro came to the


                                            3
 Case 2:20-cv-13405-DML-APP ECF No. 1, PageID.4 Filed 12/29/20 Page 4 of 12




property to inform Plaintiff that he misspoke about giving her salary pay, and that

he was no longer obligated to give her the promised change to salary pay.

       18.    Plaintiff told Abro that she believed she deserved to be a salary

employee, as hotel reviews had been positive, the hotel was running smoothly, and

there were no performance issues.

       19.    Plaintiff also pointed out that the new Sales Manager had immediately

started as a salary employee, even though she had no prior sales experience.

       20.    As General Manager, Plaintiff was also instructed to issue a raise to the

Housekeeper Supervisor after the employee had attempted to quit and walk off the

job in front of Plaintiff.

       21.    While serving as General Manager and in charge of payroll duties,

Plaintiff was made aware that Caucasian and Chaldean employees received pay

increases.

       22.    However, Plaintiff, an African American woman, was not extended any

similar pay increase or transitioned to salary.

       23.    During her employment, Plaintiff was told numerous times by Neil

Abro that “she didn’t act black.”

       24.    When Plaintiff questioned Abro’s comment, he would not clarify.

       25.    On July 16, 2019 Plaintiff was wrongfully terminated by Andy Abro,

the brother of Neil Abro.


                                           4
 Case 2:20-cv-13405-DML-APP ECF No. 1, PageID.5 Filed 12/29/20 Page 5 of 12




      26.     Andrew Abro informed Plaintiff that she was being terminated due to

poor job performance.

      27.     Prior to being informed that she was being terminated, Plaintiff had

weekly meetings with Neil Abro, wherein she was always told that her performance

was satisfactory.

      28.     Plaintiff asked why Andrew Abro was the person terminating her, when

Andrew had always maintained that all business decisions were made and carried

out by Neil Abro.

      29.     After Plaintiff questioned the termination, Andrew Abro offered

Plaintiff the chance to remain in Defendant’s employment, but as a Front Manager.

      30.     Plaintiff accepted this position to avoid being completely terminated.

      31.     Plaintiff returned to work in the new role on July 23, 2019.

      32.     Upon her return, Plaintiff was again notified that she was being

terminated.

      33.     Plaintiff was shocked and embarrassed, as she had just accepted the role

of Front Manager and did not even have the opportunity to work in the role.

      34.     After being terminated for the second time, Andrew Abro began to text

and Facetime Plaintiff’s personal phone.

      35.     Abro would message Plaintiff to ask her about passwords and to

apologize for the termination.


                                           5
 Case 2:20-cv-13405-DML-APP ECF No. 1, PageID.6 Filed 12/29/20 Page 6 of 12




      36.      Andrew Abro also messaged Plaintiff and told her that he would give

her a great job reference, despite him having previously claimed that her job

performance was the reason for her termination.

      37.      Defendant’s actions were intentional or were carried out with reckless

indifference towards Plaintiff’s rights.

      38.      On October 9, 2020, Plaintiff was issued a Right to Sue Letter by the

EEOC.


                        COUNT I
  NATIONAL ORIGIN/NATIONAL ORIGIN OR DISCRIMINATION IN
                 VIOLATION OF TITLE VII

      39.      Plaintiff incorporates by reference paragraphs 1 through 38 of the

Complaint as though fully set forth herein.

      40.      Pursuant to Title VII of Civil Rights Act of 1964, Plaintiff is guaranteed

the right to be free from discriminatory treatment and harassment from their

employer and/or supervisors based upon national origin or.

      41.      Defendant’s conduct in treating Plaintiff differently than similarly

situated employees was based on Plaintiff’s national origin or, gender, and

nationality.

      42.      Defendant created a hostile work environment for Plaintiff as a result

of Plaintiff’s national origin or, gender, and her complaints of unfair treatment.

      43.      Defendant was Plaintiff’s employer within the meaning of Title VII.
                                            6
 Case 2:20-cv-13405-DML-APP ECF No. 1, PageID.7 Filed 12/29/20 Page 7 of 12




      44.      Plaintiff was subjected to repeated and continuous discriminatory

treatment based upon her gender and national origin or, including adverse

employment action and two wrongful terminations.

      45.      Defendant, its employees, and agents harassed Plaintiff to the point

where her status as an employee has been detrimentally affected by telling her that

she did not “act like a black woman”, refusing to award her pay that was similar to

Caucasian employees, and terminating her twice.

      46.      Plaintiff is entitled to exemplary, compensatory, and punitive damages

pursuant to Title VII as a result of each and every violation of the act, including costs

and reasonable attorney’s fees.

      47.      Defendant and its agents, employees and representatives, breached and

violated their duty to Plaintiff by reason of the following acts and/or omissions:

            a. Violating the laws against discrimination by engaging in national origin
               or and gender discrimination in the workplace;

            b. Retaliating against employees who make complaints of discrimination;

            c. Failing to take serious and corrective action when informed by Plaintiff
               of the conduct towards her;

            d. Failing to prevent or stop discrimination against Plaintiff causing a
               hostile work environment; and

            e. Taking adverse employment action against Plaintiff due to her national
               origin or and gender.

      48.      Defendant owed Plaintiff a duty to adequately advise their employees

                                           7
 Case 2:20-cv-13405-DML-APP ECF No. 1, PageID.8 Filed 12/29/20 Page 8 of 12




to refrain from discriminating against employees.

      49.    As a direct and proximate result of the actions of Defendant, Plaintiff

was the subject of discriminatory conduct on the part of the Defendant.

      50.    Because of the unlawful conduct of Defendant, and its agents and

employees, and as a direct and proximate cause of such conduct, Plaintiff has

suffered damages, including humiliation, embarrassment, outrage, mental anguish

and anxiety, emotional distress, loss of self-esteem, loss of earnings and other

employment benefits, and a loss of capacity for the enjoyment of life.

      WHEREFORE, Plaintiff respectfully requests judgment in her favor and

against Defendant in an amount in excess of $75,000.00, together with costs, interest

and attorney fees and any other relief this Honorable Court deems appropriate.

                        COUNT II
    RACIAL/NATIONAL ORIGIN/GENDER DISCRIMINATION IN
 VIOLATION OF MICHIGAN ELLIOTT-LARSEN CIVIL RIGHTS ACT,
                    MCLA 37.2201, et seq

      51.    Plaintiff incorporates by reference paragraphs 1 through 50 of the

Complaint as though fully set forth herein.

      52.    Plaintiff was subjected to unwelcome conduct including adverse

employment action and termination due to her race, national origin or gender.

      53.    The ongoing and continuing unwelcome conduct was intended to and

did substantially interfere with Plaintiff’s employment and/or created an

intimidating, hostile, or offensive work environment for Plaintiff.
                                          8
 Case 2:20-cv-13405-DML-APP ECF No. 1, PageID.9 Filed 12/29/20 Page 9 of 12




      54.      Pursuant to Michigan Elliott-Larsen Civil Rights Act, MCLA 37.2201,

et seq. Plaintiff was guaranteed the right to be free from discriminatory treatment

and harassment and/or retaliation, including termination from her employer and/or

supervisors based upon her race, national origin or gender.

      55.      Plaintiff’s race, national origin and gender were all factors in

Defendant’s decisions, actions, treatment, conduct and attitude towards Plaintiff.

      56.      Plaintiff was subjected to repeated and continuous discriminatory

treatment, up to and including termination, based upon her race, national origin and

gender by Defendant, to the point where her status as an employee has been

detrimentally affected by Defendant and Plaintiff has been subjected to work in a

hostile work environment.

      57.      Plaintiff is entitled to exemplary and compensatory damages pursuant

      58.      to Michigan Elliott-Larsen Civil Rights Act, MCLA 37.2201, et seq. as

a result of each and every violation of the act, including costs and reasonable

attorneys’ fees.

      59.      Defendant created an offensive and hostile work environment against

Plaintiff as a direct result of Plaintiff’s national origin or by reason of the following

acts and/or omissions:

            a. Violating the laws against discrimination by engaging in race, national
               origin and gender discrimination in the workplace;



                                           9
Case 2:20-cv-13405-DML-APP ECF No. 1, PageID.10 Filed 12/29/20 Page 10 of 12




            b. Taking adverse employment action against Plaintiff based upon her
               race, gender and national origin;

            c. Preventing Plaintiff from having full and fair opportunities to advance
               in her position based upon her race, national origin and/or gender; and

            d. Creating a hostile work environment for Plaintiff by discriminating
               against her and harassing her due to her race, national origin and/or
               gender.

      63.      Defendant owed Plaintiff a duty to refrain from discriminating against

her, harassing her and treating her differently as a direct result of her race, national

origin and/or gender.

      64.      Defendant breached and violated their duties owed to Plaintiff, by

reason of the following acts and/or omissions:

            a. Failing to screen and place in supervisory positions, persons who would
               be capable of being competent and law-abiding supervisors, and with
               particular reference to enforcing laws against discrimination in the
               workplace;

            b. Giving supervisory authority to persons who were known to have
               propensities as would make them unfit to serve in the capacity of
               supervisor over employees;

            c. Failing to properly educate and train its employees and supervisors,
               particularly with reference to the unlawfulness of discrimination in the
               workplace; and

            d. Failing to properly warn or advise its employees and supervising
               personnel to refrain from discriminating against employees.

      65.      As a direct and proximate result of the actions of Defendant, Plaintiff

was the subject of discriminatory conduct on the part of Defendant.


                                           10
Case 2:20-cv-13405-DML-APP ECF No. 1, PageID.11 Filed 12/29/20 Page 11 of 12




        66.   Because of the unlawful conduct of Defendant, its agents,

representatives and employees, and as a direct and proximate cause of such conduct,

Plaintiff has suffered damages including humiliation, embarrassment, outrage,

mental anguish and anxiety, emotional distress, loss of self-esteem, loss of earnings

and other employment benefits, and a loss of capacity for the enjoyment of life.

        WHEREFORE, Plaintiff respectfully requests judgment in her favor and

against Defendant in an amount in excess of $75,000.00, together with costs, interest

and attorney fees and any other relief this Honorable Court deems appropriate and

just.

                                          Respectfully submitted,

                                           BATEY LAW FIRM, P.L.L.C.

                                       BY: /s/Scott P. Batey
                                         SCOTT P. BATEY (P54711)
                                         Attorney for Plaintiff
                                         30200 Telegraph Road, Suite 400
                                         Bingham Farms, MI 48025
                                         (248) 540-6800
                                         sbatey@bateylaw.com

Dated: December 29, 2020




                                         11
Case 2:20-cv-13405-DML-APP ECF No. 1, PageID.12 Filed 12/29/20 Page 12 of 12




                         DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, Barbara Clark, by and through her attorneys, Scott

P. Batey and the Batey Law Firm, PLLC, and hereby demands a trial by jury on all

issued allowed by law.

                                        Respectfully submitted,

                                        BATEY LAW FIRM, P.L.L.C.

                                    BY: /s/Scott P. Batey
                                      SCOTT P. BATEY (P54711)
                                      Attorney for Plaintiff
                                      30200 Telegraph Road, Suite 400
                                      Bingham Farms, MI 48025
                                      (248) 540-6800
                                      sbatey@bateylaw.com

Dated: December 29, 2020




                                      12
